Citation Nr: 1221102	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  04-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, as secondary to an essential tremor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from March 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a psychiatric disorder, claimed as neurosis.

The case was previously remanded by the Board in February 2006 and          September 2008 for additional development.  

Thereafter, a March 2011 Board decision/remand denied service connection for an acquired psychiatric disorder on a direct basis (i.e., a direct etiological relationship to the Veteran's service). The Board then remanded the remaining issue of service connection for an acquired psychiatric disorder as secondary to an essential tremor, but not before recognizing an inextricably intertwined original claim for service connection for the underlying essential tremor. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). A finding of service connection for the essential tremor clearly is a condition precedent to adjudicating service-connected an acquired psychiatric disorder on a secondary basis. The Board's March 2011 remand directive was for the RO to decide the claim for service connection for an essential tremor in the first instance. As indicated below, the Board presently does not find sufficient RO compliance with that directive. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.

REMAND

In its March 2011 remand action, the Board instructed the RO to adjudicate in the first instance a claim for service connection for an essential tremor, before undertaking any further consideration on the matter of service connection for an acquired psychiatric disorder on a secondary basis. The remand instruction in question, directive number 1, stated as follows:

Appropriate action, including sending VCAA notice and completing all indicated development action to include scheduling a VA examination if deemed necessary in this case should be taken to adjudicate the issue of entitlement to service connection for an essential tremor. The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision on this issue.

Thereafter, the RO complied with only in part with this directive. Unfortunately,          a rating decision was never issued adjudicating the claim for service connection for an essential tremor. The RO instead referenced the denial of the claim in passing        in  the March 2012 Supplemental Statement of the Case (SSOC), itself continuing           the denial of compensation benefits for an acquired psychiatric disorder. There simply is no clear indication of a formal RO decision on the underlying claim for service connection for an essential tremor. As a consequence of this, the Veteran was never given an opportunity to perfect to the Board an appeal of the RO's decision on the claim. As the Board's March 2011 remand directive indicated,      the Veteran was to be given the opportunity to appeal any adverse determination. 

It is acknowledged that the Veteran was scheduled for a VA Compensation and Pension examination on the issue of service connection for an essential tremor.     As well, notice was sent in conformance with the Veterans Claims Assistance Act (VCAA) on that issue. However, the overwhelming dispositive factor in determining the RO's noncompliance with the March 2011 remand was the failure to issue a distinct adjudicatory decision upon the claim of service connection for an essential tremor, which in turn would have provided the means for the Veteran to appeal this underlying issue to the Board if he chose to do so. The opportunity to appeal any unfavorable decision is essential here, because provided the underlying claim remains in a denial status, the claim of service connection for an acquired psychiatric as secondary to an essential tremor will be rendered a moot issue.  

Under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. See Stegall v. West, 11 Vet. App. 268 (1998). It is deemed essential that the procedural deficiency outlined above      is corrected through further remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should issue a rating decision adjudicating in the first instance the claim for service connection for an essential tremor, after having completed any further evidentiary development deemed appropriate for this issue. Provided the determination made is unfavorable, the RO/AMC should undertake appropriate action to ensure that the Veteran is duly notified of his right to appeal therefrom. 

** If an appeal is initiated by the Veteran, please ensure that all necessary action to perfect the appeal is completed before this case is returned to the Board.

2. Thereafter, the RO/AMC should readjudicate the claim for service connection for an acquired psychiatric disorder, secondary to an essential tremor, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



